LNW We LADUE IS ove

FILED:
Page 4.0h8 NYSCEF: 04/14/2021

NYSCEF DOC. NO. 1

  

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF NEW YORK
Index No.:
Teresa McCoy,
SUMMONS
Plaintiff,
Plaintiff designates New
- against - York County as the place
of trial, based upon
The TJX Companies, Inc., plaintiff's residence: 74
West 92nd St.. NY, NY
Defendants.

To the above named Defendant:

YOU ARE HEREBY SUMMONED to answer the verified complaint in this
action and to serve a copy of your verified answer on the plaintiff’s Attorney within
twenty (20) days after the service of this summons, exclusive of the date of service, or
within thirty (30) days after the service is complete if this summons is not personally
delivered to you within the State of New York; and in case you fail to appear or answer,
judgment will be taken against you by default for the relief demanded in the complaint.

Dated: New York, New York MICHAEL G, O’ NEILL

WWW

Attorney for Plaintiff

30 Vesey Street, Third Floor
New York, New York 10007
(212) 581-0990

 

Sue A WSOF7
SY Ad. Qoiq
ba OS'S MA 1 of 4
 

FILED: NEW YORK co ¥ Cc U4/14/2U; ibe ANYUOA WW. LovULz aued

NYSCEF DOC. NO. 1 : PageceAleh wyscer: 04/14/2021

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF NEW YORK
Teresa McCoy,
Index No.:
Plaintiff,
- against - Complaint
The TJX Companies, Inc.,
Defendants.

Plaintiff, by her attorney, Michael G. O'Neill, complains against defendant as follows:

1. Plaintiff is a natural person and resides in the City, County and State of New
York.

2. Defendant is, according to New York Secretary of State records, a Delaware

Corporation with its executive offices in the Commonwealth of Massachusetts.

3. Defendant owns and operates a chain of retail stores trading under the name
Home Goods.
4, Defendant owns and operates a Home Goods stores (the "Store") at 795

Columbus Avenue in the City, Councy and Scate of New York.

5. On about July 28, 2019, plaintiff was lawfully on che Store premises when she
was caused to fall due to a display of furniture that had been negligently arranged and thereby
constituted a dangerous and hazardous condition.

6. Indeed, after plaintiff fell, the manager of the store told her "you did nothing
wrong, this [referring to the furniture] should not have been displayed like this."

7. Plaintiff's fall was caused solely by the negligent and reckless arrangement of

2 of 4
 

FILED: NEW YORK. COUNTY CLERK Ua/s 14/3 U Lie ANU We Leu even
NYSCEF DOC. NO. 10 WOON SOR er en Pageant nvscer: 04/14/2021

defendant's furniture display.

8. As a direct and proximate result of the fall, plaintiff has suffered severe,
permanent and painful injuries.

9, At all times, defendant had a duty to the general public, including plaintiff, to
maintain its store in a reasonably safe condition free of unreasonably dangerous hazards.

10. Defendant breached its said duty by arranging its furniture display in a
negligent and dangerous manner and by failing co warn of said danger.

11. As a result of defendant's breach of its duty of care owed to plaintiff, plaintiff
has suffered damages, for which defendant is liable.

WHEREFORE, plaintiff demands judgment for all relief permitted by law, including
but not limited to awarding plaintiff a money judgment for her damages in excess of $75,000,
awarding pre-verdict, post-verdict and prejudgment interest and costs and granting such

further and additional relief as the Court deems just and appropriate under the circumstances.

Dated: New York, New York MICHAEL G, O’NEILL

April 12, 2021

Attorney for Plaintiff

30 Vesey Street, Third Floor
New York, New York 10007
(212) 581-099

 

Jury Demand

3 of 4
Ne Le hI UL eve

NYSCEF DOC. NO. 1 : Page Aheh wyscer: 04/14/2021

 
   

Plaintiff demands trial by jury on all issues.

Dated: New York, New York MICHAEL G. O’NEILL

April 12, 2021

Attorney for Plaintiff

30 Vesey Street, Third Floor
New York, New York 10007
(212) 581-0990

 

aw
Case 7:21-cv-04907 Document 1-1 Filed 06/03/21 Page 5 of 8

MICHAEL G. O’NEILL
ATTORNEY AT Law

Via First Class Mail

March 5, 2021

The TJX Companies, Inc.
770 Cochituate Road
Framingham, MA 01701

Re: McCoy v. The TIX Companies, Inc.

Dear Sir or Madam:

I represent the plaintiff in the above action. A lawsuit has been filed against the
person or entity to whom this letter is addressed. Pursuant to §312-a of the Civil Practice
Law and Rules, we are requesting defendant execute an acknowledgement of service of
process. Please read this letter and the enclosures carefully.

We are enclosing a copy of the complaint and two copies of the acknowledgement
form, which an authorized agent should sign. We are also enclosing a self addressed,
stamped envelope a signed acknowledgement to be returned to our office.

The enclosed notice provides additional information concerning the duty to waive
service of the summons and the consequences of not waiving service.

Very truly yours,

Www

30 VESEY STREET * NEW YORK * NEW YORK « 10007 * (212) 581-0990 * LAWYER@ONEILLAW.COM
Case 7:21-cv-04907 Document 1-1 Filed 06/03/21 Page 6 of 8

Statement of Service by Mail and
Acknowledgement of Receipt by Mail of Summons and Complaint

STATEMENT OF SERVICE BY MAIL

To: TJX Cos.
770 Cochituate Road
Framingham, MA 01701

Re: McCoy v. TIX Companies

The enclosed summons and complaint is served pursuant to §312-a of the Civil
Practice Law and Rules.

To avoid being charged with the expense of service upon you, you must sign, date
and complete the acknowledgement part of this form and mail or deliver one copy of the
completed form to the sender within thirty (30) days from the date you receive it. You
should keep a copy for your records or your attorney. [f you wish to consult with and
attorney, you should do so as soon as possible before the thirty (30) days expire.

If you do not complete and return the form to the sender within thirty (30) days,
you (or the party on whose behalf you are being served) will be required to pay expenses
incurred in serving the summons and complaint in any other manner permitted by law,
and the cost of such service as permitted by law will be entered as a judgment against
you.

If you have received a complaint with this Statement, the return of this statement
and acknowledgement does not relieve you of the necessity to answer the complaint. The
time to answer expires twenty (20) days after the day you mail or deliver this form to the
sender. If you wish to consult with an attorney, you should do so as soon as possible
before the twenty (20) days expire.

If you are served on behalf of a corporation, unincorporated association,
partnership or other entity, you must indicate under your signature your relationship to
the entity. If you are served on behalf of another person and you are authorized to
receive process, you must indicate under your signature your authority.

It is a crime to forge a signature or to make a false entry on this statement or on
the acknowledgement.
Case 7:21-cv-04907 Document 1-1 Filed 06/03/21 Page 7 of 8

Statement of Service by Mail and
Acknowledgement of Receipt by Mail of Summons and Complaint

STATEMENT OF SERVICE BY MAIL

To: © TJX Cos.
770 Cochituate Road
Framingham, MA 01701

Re: McCoy v. TJX Companies

The enclosed summons and complaint is served pursuant to §312-a of the Civil
Practice Law and Rules.

To avoid being charged with the expense of service upon you, you must sign, date
and complete the acknowledgement part of this form and mail or deliver one copy of the
completed form to the sender within thirty (30) days from the date you receive it. You
should keep a copy for your records or your attorney. If you wish to consult with and
attorney, you should do so as soon as possible before the thirty (30) days expire.

If you do not complete and return the form to the sender within thirty (30) days,
you (or the party on whose behalf you are being served) will be required to pay expenses
incurred in serving the summons and complaint in any other manner permitted by law,
and the cost of such service as permitted by law will be entered as a judgment against
you.

If you have received a complaint with this statement, the return of this statement
and acknowledgement does not relieve you of the necessity to answer the complaint. The
time to answer expires twenty (20) days after the day you mail or deliver this form to the
sender. If you wish to consult with an attorney, you should do so as soon as possible
before the twenty (20) days expire.

If you are served on behalf of a corporation, unincorporated association,
partnership or other entity, you must indicate under your signature your relationship to
the entity. If you are served on behalf of another person and you are authorized to
receive process, you must indicate under your signature your authority.

it is a crime to forge a signature or to make a false entry on this statement or on
the acknowledgement.
Case 7:21-cv-04907 Document 1-1 Filed 06/03/21 Page 8 of 8

ACKNOWLEDGEMENT OF RECEIPT OF
SUMMONS AND COMPLAINT

T received a summons and complaint in the above captioned matter at

 

PLEASE CHECK ONE OF THE FOLLOWING:
if (2.) is checked, complete as indicated:
1. Oo I am not in military service.

2. oO I am in military service, and my rank, serial number and branch of
service are as follows:

Rank:
Serial Number:
Branch of Service:

 

 

TO BE COMPLETED REGARDLESS OF MILITARY STATUS:

Date:
(Date this acknowledgement is executed)

I affirm the above as true under penalty of perjury.

 

Signature

 

Print name

The TJX Companies, Inc.

 

Name of Defendant for which acting
Position with Defendant for which acting (i.e. officer, attorney, etc.)

PLEASE COMPLETE ALL BLANKS INCLUDING DATES
